Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The species requirement mailed June 25, 2020 has been withdrawn from consideration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed January 11, 2022, caused the withdrawal of the rejection of claims 1-6, 8-12, 14, and 16-20 under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2008/0241518) in view of Jarikov et al. (US 2007/0126347) and Boroson et al. (US 6,703,180) as set forth in the Office action mailed November 9, 2021.
Applicant’s amendment of the claims, filed January 11, 2022, caused the withdrawal of the rejection of claims 13 and 15 under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2008/0241518) in view of Jarikov et al. (US 2007/0126347), Boroson et al. (US 6,703,180), and Ide et al. (US 2008/0272689) as set forth in the Office action mailed November 9, 2021.
The prior art fails to teach or make obvious the applicant’s claimed invention. The closest prior art Satou et al. (US 2008/0241518) (hereafter “Satou”) teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0263]-[0294]). Satou teaches that the electron transporting layer can comprise a phosphine oxide, such as 
    PNG
    media_image1.png
    121
    273
    media_image1.png
    Greyscale
  (this compound is similar to applicant’s compound E8 and would have similar reduction potentials and meet the applicant’s reduction potential limitation) (paragraph [0267]). Satou teaches that the cathode can be composed of a variety of different materials including silver (paragraph [0076]). Satou teaches electron transporting layer can be doped with an N dopant, such as Li, Na, K, Be, and Mg (paragraph [0133]). Satou teaches that the amount of the dopant is between 1.0% and 80% and specifically teaches the amount of 20% (paragraphs [0136] and [0206]). Satou teaches that the thickness of the cathode can be from 10 nm to 5 micrometer (paragraph [0085]). Satou teaches that the electron transporting layer composed of 
    PNG
    media_image1.png
    121
    273
    media_image1.png
    Greyscale
 can be adjacent the cathode (paragraphs [0028] and [0058]). Satou does not teach or make obvious where the electron transporting layer is doped, the cathode is composed of Ag, and the electron transporting layer is in direct contact with the cathode. The prior art fails to teach or make obvious the applicant’s claimed invention; therefore, claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759